


Exhibit 10.9


EARTHLINK HOLDINGS CORP.
Board of Directors Compensation Plan
(Updated as of July 2015)
1.
Retainers

a.
Each independent director receives a $95,000 annual retainer.

b.
The Chairman of the Board receives an additional $75,000 annual retainer.

c.
The Audit Committee chair and the Leadership and Compensation Committee chair
each receive an additional $25,000 annual retainer.

d.
The Corporate Governance and Nominating Committee chair receives an additional
$15,000 annual retainer.

e.
All retainers are paid annually in advance, following the annual shareholder
meeting.

f.
Each independent director who joins the Board after the Board meeting that
coincides with the annual shareholder meeting will receive a prorated annual
retainer representing the number of months commencing with the month in which
the director is appointed and ending with the month in which the next annual
meeting is scheduled. The prorated annual retainer will be paid upon the
director’s appointment.

2.
Restricted Stock Units

a.
Independent directors receive a grant of RSUs valued at $140,000 on the first
business day immediately following the annual shareholder meeting.∗

b.
RSUs will vest on the earlier of the first anniversary of the grant date or the
date of the next annual shareholder meeting following the grant date, provided
the director is serving as an independent director at that time. Unvested RSUs
shall be forfeited if the director leaves the Board prior to such time.

i.
Note: Each RSU represents the right to receive one share of EarthLink stock.
Upon vesting, the RSUs will be payable in shares of stock (in which case the
recipient has taxable income equal to the value of the shares received on the
date of vesting).

c.
Each independent director who joins the Board after the Board meeting that
coincides with the annual shareholder meeting will receive a prorated annual RSU
grant representing the number of months commencing with the month in which the
director is appointed and ending with the month in which the next annual meeting
is scheduled. The prorated annual grant will be made upon the director’s
appointment. These RSUs will vest on the same date as the vesting date for the
applicable annual RSU grant.

3.
Meeting Expenses

a.
EarthLink reimburses directors for their expenses incurred in attending Board of
Directors and Committee meetings.

4.
Education Expenses

a.
EarthLink will pay reasonable program fees and associated travel expenses for
each director to participate in one or more additional relevant director
education programs. In selecting director education programs, directors should
consider general Board governance and specific Committee focus.




--------------------------------------------------------------------------------








 

